UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 333 – 132796 SHAKA SHOES, INC. (Exact name of registrant as specified in its charter) 2507 South 300 West, Salt Lake City, Utah 84115 Telephone:801-467-4439 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, Par Value $0.001 Per Share (Title of each class of securities covered by this Form) None (Title of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule/provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a) (1) (i) x Rule 12h-3(b) (1) (i) x Rule 12g-4(a) (1) (ii) o Rule 12h-3(b) (1) (ii) o Rule 12g-4(a) (2) (i) o Rule 12h-3(b) (2) (i) o Rule 12g-4(a) (2) (ii) o Rule 12h-3(b) (2) (ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: Common Stock, par value $0.001 per share 498 Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, Shaka Shoes, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Shaka Shoes, Inc. Date: September 19, 2011 By: /s/ James Scott James Scott, President 2
